TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 30, 2019



                                       NO. 03-18-00371-CV


                         Ellen L. Adams and Steven Adams, Appellants

                                                  v.

                       Bhavna Godhania and Vikas Godhania, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on April 26, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.